DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The arguments regarding the amendment to claim 1 of the new limitation of “the chemical liquid discharging member including a plurality of ink jet heads” in the Remarks of 20 April 2021 are persuasive.
Prior art Tanaka, used in the previous 35 U.S.C. § 102 rejection of claim 1, discloses all limitations of the claim other than the new limitation of ink jet heads.  Prior art Ohsawa, et al. (U.S. Pub. 2002/0163560) is considered relevant in that it is a similar apparatus as the instant invention and includes a plurality of ink jet heads (¶ [0083], Fig. 7: 22b) but does not disclose the required limitation of “a chemical liquid circulating member for circulating the chemical liquid from the plurality of ink jet heads to the reservoir” and it would not have been obvious to modify either Tanaka or Ohsawa with the missing structure without improper hindsight analysis.  Therefore, claims 1-14 are allowed.
Claim 15 requires a bubble removing member disposed in the reservoir to remove bubbles which can be generated in the chemical liquid. The closest prior art is considered to be Tsujii, et al. (U.S. Pub. 2002/0078890) and Kawasaki, et al. (U.S. Pat. 5,853,812. However, neither of the aforementioned references teach to dispose the bubble removing member in a reservoir and it wouldn’t have been obvious to modify Tanaka’s reservoir by inserting a bubble removing member without improper hindsight analysis.  Therefore, claims 15-18 are allowed.

New claim 19 is allowed.
Regarding claim 19, the claim comprises the previously allowable subject matter from claim 4, written in independent form.  Claim 4 requires a bubble removing member disposed in the reservoir to remove bubbles which can be generated in the chemical liquid. The closest prior art is considered to be Tsujii, et al. (U.S. Pub. 2002/0078890) and Kawasaki, et al. (U.S. Pat. 5,853,812. However, neither of the aforementioned references teach to dispose the bubble removing member in a reservoir and it wouldn’t have been obvious to modify Tanaka’s reservoir by inserting a bubble removing member without improper hindsight analysis. 
New claim 20 is allowed.
Regarding claim 20, the claim comprises the previously allowable subject matter from claim 13, written in independent form.  Claim 13 requires a damping member for absorbing a vibration which can be generated in the reservoir by a flow of the chemical liquid in the reservoir. The closest prior art is considered to be Vogt (U.S. Pat. 5,806,716).  Vogt discloses that a mass flow sensor is mounted on a means for dampening vibration to ensure accurate measurement.  Tanaka is silent in regards to a mass flow sensor, therefore there would be no obvious motivation to modify Tanaka as taught by Vogt barring improper hindsight analysis.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MJM/Examiner, Art Unit 3754     

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                               
05/28/2021